            Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ENZO DAL VERME,

                                Plaintiff,                    Docket No.

        - against -                                           JURY TRIAL DEMANDED

 LEAF GROUP LTD.

                                Defendant.


                                         COMPLAINT

       Plaintiff Enzo Dal Verme (“Verme” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Leaf Group Ltd. (“Leaf” or “Defendant”)

hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Indian fashion

designer Tina Tahiliani, owned and registered by Verme, a professional photographer.

Accordingly, Verme seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Verme is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at Via Gonzaga 3, Milano

20123 Italy.

       6.      Upon information and belief, Leaf is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business 24

Union Square East, 5th Floor, New York, New York 10003. Upon information and belief Leaf is

not registered with the New York Department of State Division of Corporations. At all times

material, hereto, Leaf has owned and operated a website at the URL: www.thetruecare.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Verme photographed Indian fashion designer Tina Tahiliani (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Verme is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-114-439 and titled “06_15_2010_.mumbai_enzo-dal-

verme(25).jpg.” See Exhibit B.
               Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 3 of 6



          B.      Defendant’s Infringing Activities

          10.     Leaf ran an article on the Website titled TOP 10 INDIAN FASHION

DESIGNERS. See URL http://www.thetruecare.com/top-10-indian-fashion-designers-679/. The

article prominently featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the Website are attached hereto as Exhibit C.

          11.     Leaf did not license the Photograph from Plaintiff for its article, nor did Leaf have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Leaf infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Leaf is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
           Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 4 of 6



                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        17.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

        18.      Upon information and belief, Leaf intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

        19.      The conduct of Leaf violates 17 U.S.C. § 1202(b).

        20.      Upon information and belief, Leaf’s falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

        21.      Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Leaf intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Leaf also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

        22.      As a result of the wrongful conduct of Leaf as alleged herein, Plaintiff is entitled

to recover from Leaf the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Leaf because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

        23.      Alternatively, Plaintiff may elect to recover from Leaf statutory damages pursuant

to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation of 17

U.S.C. § 1202.
     Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 5 of 6



                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment as follows:

1.      That Defendant Leaf be adjudged to have infringed upon Plaintiff’s copyrights in

        the Photograph in violation of 17 U.S.C §§ 106 and 501;

2.      The Defendant Leaf be adjudged to have falsified, removed and/or altered

        copyright management information in violation of 17 U.S.C. § 1202.

3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

        gains or advantages of any kind attributable to Defendant’s infringement of

        Plaintiff’s Photograph;

4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

        a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

        kind attributable to Defendant’s falsification, removal and/or alteration of

        copyright management information; or b) alternatively, statutory damages of at

        least $2,500 and up to $ 25,000 for each instance of false copyright management

        information and/or removal or alteration of copyright management information

        committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.      That Defendant be required to account for all profits, income, receipts, or other

        benefits derived by Defendant as a result of its unlawful conduct;

6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

        17 U.S.C. § 1203(b);

7.      That Plaintiff be awarded punitive damages for copyright infringement;

8.      That Plaintiff be awarded attorney’s fees, costs, and expenses;

9.      That Plaintiff be awarded pre-judgment interest; and
          Case 1:18-cv-09544-JGK Document 1 Filed 10/17/18 Page 6 of 6



       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 17, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                     Attorneys for Plaintiff Enzo Dal Verme
